DETAILED ACTION
	Claims 1, 3-11, and 21-30 are pending and under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The claim objection is withdrawn in view of the amendment.
The 112(b) rejection is withdrawn in view of the amendment.
The 112(d) rejection is withdrawn in view of the amendment.
The 102 rejections are withdrawn in view of the amendment and Applicant’s invocation of 102(b)(2)(C), but a new 102 rejection is applied as detailed below.
The 103 rejections are withdrawn in view of the amendment, but new rejections are applied over different combinations of references already of record as detailed below.
The double patenting rejection is maintained and expanded to the newly added claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Burnett et al. (US Pat. Pub. 2016/0324750; of record in IDS).  
As to claims 1, 3-4, and 21-23, Burnett discloses a protein filler powder consisting of alpha kerateine or gamma kerateine (i.e., a form of keratin that is not denatured and maintains its natural conformation as recited by claims 4 and 23) for the treatment of damaged hair (paragraphs 6-8, 27, 42, and 52).   
Regarding claim 3, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal 
	Here, the kerateine powder disclosed by Burnett comprises the same ingredients recited by the claims, and it is the Office’s position that the structure of the composition therefore will be the same regardless of whether it was obtained by the process steps recited by claim 3, based upon the evidence currently of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-11 and 21-30 are rejected under 35 U.S.C. 103 as unpatentable over Burnett et al. (US Pat. Pub. 2016/0324750) in view of Pressly et al. (US Pat. Pub. 2017/0119637; of record in IDS).  
 	The teachings of Burnett are relied upon as discussed above, but Burnett does not further expressly disclose that the keratin protein filler composition is packaged in the form of a kit comprising a hair colorant composition (claims 5 and 24) comprising a developer (claims 6 and 25) and a compound to impart temporary or semi-permanent color (claims 7 and 26) or a bleaching compound (claims 8 and 27), a dye or pigment (claims 9 and 28),  or a shampoo or conditioner (claims 10 and 29) nor one of the ingredients recited by claims 11 and 30 such as a dye or surfactant.  
Pressly discloses a composition for repairing hair that has been damaged by a coloring or other reducing treatment (Abstract) and which may be packaged in the form of a kit along with a composition for coloring hair (paragraph 151) which comprises a color developer component and a bleaching component (paragraph 122), and may include a dye (paragraph 71), wherein one of the compounds imparts temporary or semi-permanent color to the hair (paragraph 22).  The kit may comprise a shampoo or conditioner (paragraph 73).  The composition may further comprise additional ingredients recited by claims 11 and 30 such as ammonia (paragraph 123), a surfactant (paragraph 72), perfumes, and antioxidants (claim 12 of Pressly).  

Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.  
Applicant argues that the Virtue web page does not teach or suggest a keratin composition as claimed that includes alpha or gamma kerateine.  Applicant argues that Burnett does not remedy this deficiency, because it discloses the preparation of white keratin compositions, which means that the keratin is oxidized.  Burnett is said not to teach or suggest a reduced keratin, i.e., a kerateine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/018,181, and in view of Pressly et al. (US Pat. Pub. 2017/0119637) and/or Burnett et al. (US Pat. Pub. 2016/0324750) where indicated below.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.  
The copending claims recite a composition comprising a keratin protein derived from human hair comprising alpha or gamma kerateine and which is not denatured, along with a cosmetic base solution, the composition being in the form of a powder lotion, paste, or cream, and which may be formulated as a shampoo or conditioner.
Although the copending claims do not teach that the keratin protein filler composition is packaged in the form of a kit comprising a hair colorant composition 
Although the copending claims do not teach the process steps recited by claim 3, claim 3 is a product by process claim such that its patentability is determined by the composition of the claimed product.  Since the copending composition comprises the same ingredients as the present composition and appears to possess the same structure based upon the evidence of record, claim 3 is viewed as obvious in view of the copending claims.  
Although the copending claims do not recite a composition consisting of only the kerateine proteins that are not denatured and in powder form as recited by claims 21-23, or a kit comprising same as recited by claims 24-30, it would have been prima facie 
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








 
/Patricia Duffy/Primary Examiner, Art Unit 1645